                                                                                            LIPSON NEILSON P.C.
                                                                                        1   JOSEPH P. GARIN, ESQ.
                                                                                            Nevada Bar No. 6653
                                                                                        2
                                                                                            ANGELA T. OCHOA, ESQ.
                                                                                        3   Nevada Bar No. 10164
                                                                                            9900 Covington Cross Drive, Ste. 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            (702) 382-1500 phone
                                                                                        5   (702) 382-1512 fax
                                                                                            jgarin@lipsonneilson.com
                                                                                        6
                                                                                            aochoa@lipsonneilson.com
                                                                                        7   Attorneys for Defendants TC Nevada, LLC,
                                                                                            Michael Haggerty, John P. Haggerty, and
                                                                                        8   Olga F. Haggerty
                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                                UNITED STATES DISTRICT COURT
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11                                      DISTRICT OF NEVADA

                                                                                       12
LIPSON NEILSON P.C.




                                                                                            TEMSA ULASIM ARACLARI SANAYI VE                 CASE NO.: 2:18-cv-01738-APG-GWF
                                                                                       13   TICARET A.S.,
                                                                                       14                                                   STIPULATION AND ORDER TO STAY
                                                                                                                Plaintiff,                  CASE
                                                                                       15
                                                                                            vs.
                                                                                       16
                                                                                            TC NEVADA, LLC, MICHAEL
                                                                                       17   HAGGERTY, JOHN P. HAGGERTY, and
                                                                                       18   OLGA P. HAGGERTY

                                                                                       19                       Defendants.

                                                                                       20

                                                                                       21          Pursuant to Local Rule 7-1, the parties, Plaintiff Temsa Ulasim Araclari Sanayi Ve
                                                                                       22
                                                                                            Ticaret A.S (“Temsa”) and Defendants TC Nevada, LLC (“TC Nevada”), Michael Haggerty,
                                                                                       23
                                                                                            John P. Haggerty and Olga P. Haggerty (collectively “Defendants”) stipulate and agree to
                                                                                       24
                                                                                            stay discovery in this instant matter, pending the outcome of a prior-pending arbitration
                                                                                       25

                                                                                       26   between non-party CH Bus Sales, LLC (“CH Bus”) and Plaintiff Temsa.

                                                                                       27   In support of their request, the parties state the following:

                                                                                       28   ///

                                                                                                                                      Page 1 of 4
                                                                                                                                I. INTRODUCTION
                                                                                        1
                                                                                                  This is one of four legal actions between and among Plaintiff Temsa on one hand,
                                                                                        2

                                                                                        3   and Defendants TC Nevada, Michael Haggerty, John Haggerty and Olga Haggerty, and/or

                                                                                        4   non-parties CH Bus and CH Bus Holdings, LLC on the other.
                                                                                        5         Temsa is a motorcoach manufacturer and for years CH Bus was Temsa’s distributor
                                                                                        6
                                                                                            in the United States. On March 20, 2018, Temsa terminated CH Bus’s distributorship. On
                                                                                        7
                                                                                            March 22, 2018, in accordance with the Distribution Agreement between Temsa and CH
                                                                                        8
                                                                                            Bus, Temsa filed a Demand for Arbitration commencing the Arbitration bearing AAA Case
                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   Number 01-18-0001-2496 (the “New York Arbitration”).          CH Bus has asserted
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   counterclaims in the New York Arbitration.    The New York Arbitration hearings were

                                                                                       12   scheduled to commence in January, 2020 and are now scheduled to commence on
LIPSON NEILSON P.C.




                                                                                       13   February 3, 2020 in New York.
                                                                                       14
                                                                                                  Separately, on April 9, 2018, Temsa commenced an action against CH Bus in
                                                                                       15
                                                                                            Delaware Chancery Court in accordance with the separate Security Agreement between
                                                                                       16
                                                                                            Temsa and CH Bus. This matter was ultimately removed to the Federal District Court for
                                                                                       17

                                                                                       18   the District of Delaware, where it bore docket number 1:18-cv-00698-RGA (the “Delaware

                                                                                       19   Matter”). This matter was resolved in Temsa’s favor by a Stipulated Judgment entered as

                                                                                       20   an order of the Court on August 21, 2019.
                                                                                       21
                                                                                                  After commencing the Arbitration and the Delaware Matter and conducting initial
                                                                                       22
                                                                                            discovery, Temsa became aware of the facts underlying the allegations in the instant
                                                                                       23
                                                                                            matter and commenced this matter which names as Defendants an entity and individuals
                                                                                       24
                                                                                            who are closely connected to CH Bus and/or have a familial relationship. In the instant
                                                                                       25

                                                                                       26   action, Temsa alleges that TC Nevada improperly possessed certain Temsa Motorcoaches

                                                                                       27   and seeks damages based thereon. This instant action and the New York Arbitration are
                                                                                       28   closely connected, as the claims and defenses contained therein are based on a common

                                                                                                                                   Page 2 of 4
                                                                                            set of facts. The parties have conferred and believe with the Delaware Matter now
                                                                                        1
                                                                                            concluded, there is a likelihood that a Decision in the New York Arbitration may directly
                                                                                        2

                                                                                        3   impact, and potentially limit, the matters to be decided by this Court such that a

                                                                                        4   continuance will serve to preserve judicial resources.
                                                                                        5                                      II. LEGAL ARGUMENT
                                                                                        6
                                                                                                   “In deciding whether to grant a stay of discovery, the [c]ourt is guided by the
                                                                                        7   objectives of Rule 1 to ensure a just, speedy, and inexpensive determination of every
                                                                                        8   action.” Kor Media Group LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013) (internal
                                                                                        9   quotations omitted).
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10         In this case, the parties contend that they have been pursuing discovery in good
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   faith, but that the landscape of this instant matter has changed with the addition and
                                                                                       12   resolution of other cases.     In some respects, the case against Defendants may be
LIPSON NEILSON P.C.




                                                                                       13   derivative of – and at a minimum impacted by – decisions and determinations regarding the
                                                                                       14   relationship between Temsa and CH Bus in the Decision in the New York Arbitration.
                                                                                       15         To ensure the parties make the most out of their deposition time, they have
                                                                                       16   discussed scheduling of the same, and have thus far only conducted written discovery.
                                                                                       17   Due to the ever-changing landscape, the parties believe it is in the best interest of justice
                                                                                       18   and will facilitate less expensive discovery – and preserve judicial resources – to stay this
                                                                                       19   matter pending the resolution of the New York Arbitration.
                                                                                       20   ///
                                                                                       21   ///
                                                                                       22   ///
                                                                                       23   ///
                                                                                       24   ///
                                                                                       25   ///
                                                                                       26   ///
                                                                                       27   ///
                                                                                       28

                                                                                                                                    Page 3 of 4
                                                                                                                                   III. CONCLUSION
                                                                                        1

                                                                                        2          WHEREFORE the parties respectfully request that a stay be entered in this case,
                                                                                        3   pending the outcome of the New York Arbitration. The parties further agree that they will
                                                                                        4   submit a Status Report to the Court every 45 days from the entry of order granting a stay.
                                                                                        5

                                                                                        6   January 13, 2020.                            January 13, 2020.
                                                                                            MORRIS LAW GROUP                             LIPSON NEILSON P.C.
                                                                                        7

                                                                                        8   By: /s/ James Regan________                  By: /s/ Angela Ochoa__________
                                                                                            Ryan M. Lower                                Angela T. Ochoa
                                                                                        9   NV Bar No. 9108                              NV Bar No. 10164
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   411 E. Bonneville Ave, Suite 360             9900 Covington Cross Drive, Suite. 120
                                                                                            Las Vegas, Nevada 89101                      Las Vegas, Nevada 89144
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11
                                                                                                                                         Attorneys for Defendants
                                                                                       12   MCCARTER & ENGLISH, LLP
LIPSON NEILSON P.C.




                                                                                            Thomas J. Finn, (Pro Hac Vice)
                                                                                       13
                                                                                            James E. Regan, (Pro Hac Vice)
                                                                                       14   185 Asylum Street
                                                                                            Hartford, CT 06119
                                                                                       15

                                                                                       16   Attorneys for Plaintiff

                                                                                       17

                                                                                       18
                                                                                                                               ORDER
                                                                                       19
                                                                                                   IT IS SO ORDERED.
                                                                                       20

                                                                                       21
                                                                                                                  ______________                  __________________________
                                                                                       22                         DATED                           U.S. MAGISTRATE JUDGE
                                                                                                                                       ______________________________
                                                                                       23                                              UNITED STATES DISTRICT JUDGE
                                                                                                                                       Dated: January 16, 2020.
                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                    Page 4 of 4
